Exhibit 10.2




FIRST AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT


THIS FIRST AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT, dated as
of December 31, 2019 (this “Amendment”), is entered into among SunCoke Energy,
Inc., a Delaware corporation (the “Parent”), SunCoke Energy Partners, L.P., a
Delaware limited partnership (“SXCP”), the Lenders party hereto and Bank of
America, N.A., as administrative agent (in such capacity, the “Administrative
Agent”). Capitalized terms used herein and not otherwise defined shall have the
meanings ascribed thereto in the Credit Agreement (as defined below).


RECITALS


A.    The Parent, SXCP, the Lenders and the Administrative Agent entered into
that certain Second Amended and Restated Credit Agreement, dated as of August 5,
2019 (as amended or modified, the “Credit Agreement”).


B.    The Parent and SXCP have requested the Lenders amend the Credit Agreement
as set forth below.


C.    In consideration of the agreements hereinafter set forth, and for other
good and valuable consideration, the receipt and adequacy of which are hereby
acknowledged, the parties hereto agree as follows.


AGREEMENT


1.    Amendments to Credit Agreement.


(a)    The definition of “Loan Documents” in Section 1.1 of the Credit Agreement
is hereby amended to read as follows:


“Loan Documents”: this Agreement, the Security Documents, the Notes, the Fee
Letter, any joinder or similar agreement entered into pursuant to Section 2.25
and any amendment, waiver, supplement or other modification to any of the
foregoing.


(b)    A new Section 2.25 is hereby added to the Credit Agreement to read as
follows:


2.25    Additional Borrowers.


(a) The Parent may at any time, upon not less than 15 Business Days’ written
notice to the Administrative Agent (or such shorter period as may be agreed by
the Administrative Agent in its sole discretion), request the designation of any
wholly-owned domestic Restricted Subsidiary as a “Borrower” to receive
extensions of credit hereunder. The Administrative Agent shall promptly notify
the Lenders. Thereafter, the Administrative Agent shall send a joinder agreement
or other similar


 

--------------------------------------------------------------------------------





agreement in form and substance satisfactory to the Administrative Agent
specifying the effective date upon which such wholly-owned domestic Restricted
Subsidiary shall constitute a Borrower for purposes hereof. Upon the execution
of such agreement by the Parent, such Restricted Subsidiary and the
Administrative Agent, such Restricted Subsidiary shall be a Borrower and
permitted to receive extensions of credit hereunder, on the terms and conditions
set forth herein and therein, and such Restricted Subsidiary otherwise shall be
a Borrower for all purposes of this Agreement; provided that no Loan Notice or
Application may be submitted by or on behalf of such newly-designated Borrower
until the date 5 Business Days after such effective date. The parties hereto
acknowledge and agree that, prior to any wholly-owned domestic Restricted
Subsidiary becoming entitled to utilize the credit facilities provided for in
this Agreement, the Administrative Agent and the Lenders shall have received
such supporting resolutions, incumbency certificates, opinions of counsel,
“know-your-customer” information and other documents or information, in form,
content and scope reasonably satisfactory to the Administrative Agent, as may be
required by the Administrative Agent in its reasonable discretion.


(b)    The Parent may from time to time, upon not less than 10 Business Days’
written notice to the Administrative Agent (or such shorter period as may be
agreed by the Administrative Agent in its sole discretion), terminate a
Restricted Subsidiary’s status as a “Borrower”, provided that there are no
outstanding credit extensions payable by such Borrower, or other amounts payable
by such Borrower on account of any credit extensions made to it, as of the
effective date of such termination. The Administrative Agent will promptly
notify the Lenders of any such termination of a Borrower’s status.


2.    Effectiveness; Conditions Precedent. This Amendment shall be effective
upon receipt by the Administrative Agent of counterparts of this Amendment
executed by the Parent, SXCP, the Required Lenders and the Administrative Agent
and acknowledged by the Guarantors.


3.    Counterparts/Telecopy. This Amendment may be executed in any number of
counterparts, each of which when so executed and delivered shall be an original,
but all of which shall constitute one and the same instrument. Delivery of
executed counterparts of this Amendment by telecopy or other secure electronic
format (.pdf) shall be effective as an original.


4.    GOVERNING LAW. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.


[remainder of page intentionally left blank]





IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.


BORROWERS:                    SUNCOKE ENERGY, INC.,
a Delaware corporation
By:     /s/Fay West
Name: Fay West
Title: Senior Vice President and Chief Financial Officer
    
SUNCOKE ENERGY PARTNERS, L.P.,
a Delaware limited partnership
By: SunCoke Energy Partners GP, LLC
By:     /s/Fay West
Name: Fay West
Title: Senior Vice President and Chief Financial Officer








ADMINISTRATIVE AGENT:
BANK OF AMERICA, N.A.,

as Administrative Agent



By:     /s/Lisa Berishaj
Name:    Lisa Berishaj
Title:    Assistant Vice President
    

LENDERS:
BANK OF AMERICA, N.A.,

as a Lender



By:     /s/Jonathan M. Phillips
Name:    Jonathan M. Phillips
Title:    Senior Vice President


ABN AMRO CAPITAL USA LLC,
as a Lender



By:    /s/Jamie Matos                    
Name:    Jamie Matos
Title:    Director


By:    /s/Amit Wynalda
Name:    Amit Wynalda
Title:    Executive Director




BMO HARRIS BANK, N.A.,
as a Lender



By:    /s/Jason Deegan
Name:    Jason Deegan
Title:    Director




JPMORGAN CHASE BANK, N.A.,
as a Lender



By:    /s/James Shender
Name:    James Shender
Title:    Vice President


CITIBANK, N.A.,
as a Lender



By:    /s/Sumeet Singal
Name:    Sumeet Singal
Title:    Vice President


GOLDMAN SACHS BANK USA,
as a Lender



By:    /s/Jamie Minieri
Name:    Jamie Minieri
Title:    Authorized Signatory
    

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,
as a Lender



By:    /s/Mikhail Faybusovich
Name:    Mikhail Faybusovich
Title:    Authorized Signatory



By:    /s/Christopher Zybrick
Name:    Christopher Zybrick
Title:    Authorized Signatory





Each of the undersigned (a) affirms all of its obligations under that certain
Second Amended and Restated Guarantee and Collateral Agreement, dated as of
August 5, 2019, among each of the undersigned and the Administrative Agent in
connection with the Credit Agreement as amended by this Amendment and (b) agrees
that this Amendment and all documents executed in connection herewith do not
operate to reduce or discharge the Guarantors’ obligations under Second Amended
and Restated Guarantee and Collateral Agreement.


GUARANTORS:


CEREDO LIQUID TERMINAL, LLC,
a Delaware limited liability company


By:     /s/Fay West
Name: Fay West
Title:    Senior Vice President


CMT LIQUIDS TERMINAL, LLC,
a Delaware limited liability company


By:     /s/Fay West
Name: Fay West
Title:    Senior Vice President


ELK RIVER MINERALS CORPORATION,
a Delaware corporation


By:     /s/Fay West
Name: Fay West
Title:    Senior Vice President and Chief Financial Officer


FF FARM HOLDINGS LLC,
a Delaware limited liability company


By:     /s/Allison S. Lausas
Name: Allison S. Lausas
Title:    Vice President and Controller


GATEWAY COGENERATION COMPANY LLC,
a Delaware limited liability company


By:     /s/Fay West
Name: Fay West
Title:    Senior Vice President


GATEWAY ENERGY & COKE COMPANY, LLC,
a Delaware limited liability company


By:     /s/Fay West
Name: Fay West
Title:    Senior Vice President





HAVERHILL COGENERATION COMPANY LLC,
a Delaware limited liability company


By:     /s/Fay West
Name:    Fay West
Title:    Senior Vice President and Chief Financial Officer


HAVERHILL COKE COMPANY LLC,
a Delaware limited liability company


By:     /s/Fay West
Name: Fay West
Title:    Senior Vice President and Chief Financial Officer


INDIANA HARBOR COKE COMPANY,
a Delaware corporation


By:     /s/Fay West
Name: Fay West
Title:    Senior Vice President and Chief Financial Officer


INDIANA HARBOR COKE CORPORATION,
an Indiana corporation


By:     /s/Fay West
Name: Fay West
Title:    Senior Vice President and Chief Financial Officer


JEWELL COAL AND COKE COMPANY, INC.,
a Virginia corporation


By:     /s/Fay West
Name: Fay West
Title:    Senior Vice President and Chief Financial Officer


JEWELL COKE ACQUISITION COMPANY,
a Virginia corporation


By:     /s/Fay West
Name: Fay West
Title:    Senior Vice President and Chief Financial Officer


JEWELL COKE COMPANY, L.P.,
a Delaware limited partnership


By: Jewell Coke Acquisition Company, its general partner


By:     /s/Fay West
Name: Fay West
Title:    Senior Vice President and Chief Financial Officer
    

JEWELL RESOURCES CORPORATION,
a Virginia corporation


By:     /s/Fay West
Name: Fay West
Title:    Senior Vice President and Chief Financial Officer


KANAWHA RIVER TERMINALS, LLC,
a Delaware limited liability company


By:     /s/Fay West
Name: Fay West
Title:    Senior Vice President


MARIGOLD DOCK, INC.,
a Delaware corporation


By:     /s/Allison S. Lausas
Name: Allison S. Lausas
Title:    Vice President, Controller & Treasurer


MIDDLETOWN COGENERATION COMPANY LLC,
a Delaware limited liability company


By:     /s/Fay West
Name: Fay West
Title:    Senior Vice President and Chief Financial Officer


MIDDLETOWN COKE COMPANY, LLC,
a Delaware limited liability company


By:     /s/Fay West
Name: Fay West
Title:    Senior Vice President & Chief Financial Officer


RAVEN ENERGY LLC,
a Delaware limited liability company


By:     /s/Fay West
Name: Fay West
Title:    Senior Vice President


SUN COAL & COKE LLC,
a Delaware limited liability company


By:     /s/Fay West
Name: Fay West
Title:    Senior Vice President and Chief Financial Officer





SUNCOKE ENERGY PARNTERS FINANCE CORP.,
a Delaware corporation


By:     /s/Fay West
Name: Fay West
Title:    President


SUNCOKE ENERGY SOUTH SHORE LLC,
a Delaware limited liability company


By: Sun Coal & Coke LLC, its manager


By:     /s/Fay West
Name: Fay West
Title:    Senior Vice President and Chief Financial Officer


SUNCOKE LAKE TERMINAL LLC,
a Delaware limited liability company


By:     /s/Fay West
Name: Fay West
Title:    Senior Vice President


SUNCOKE LOGISTICS LLC,
a Delaware limited liability company


By:     /s/Fay West
Name: Fay West
Title:    Senior Vice President


SUNCOKE TECHNOLOGY AND DEVELOPMENT LLC,
a Delaware limited liability company


By:     /s/Fay West
Name: Fay West
Title:    Senior Vice President and Chief Financial Officer


SUNCOKE DOMESTIC FINANCE CORP.,
a Delaware corporation


By:     /s/Fay West
Name: Fay West
Title:    President


SUNCOKE ENERGY PARNTERS GP LLC,
a Delaware limited liability company


By:     /s/Fay West
Name: Fay West
Title:    Senior Vice President and Chief Financial Officer



DISMAL RIVER TERMINAL, LLC,
a Delaware limited liability company


By:     /s/Fay West
Name: Fay West
Title:    Senior Vice President




2

